Citation Nr: 0719878	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  06-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO), which denied the benefit sought on appeal.   
 
In a December 2003 letter, the RO notified the appellant of 
its decision to deny the appellant's claim for dependency and 
indemnity compensation (DIC).  In that letter the RO 
explained that entitlement to DIC eligibility required that 
the veteran either (1) died in service, or of a service-
connected condition; or (2) was totally disabled due to 
service-connected conditions but died from other causes, if 
the veteran was totally disabled due to service connected 
disability, either (a) for a period of 10 years or more 
immediately preceding death, or (b) from date of discharge 
from service for at least a five year period immediately 
preceding death.    

In a statement received in November 2004, the appellant 
stated that her husband was receiving military disability 
retirement, and would have been entitled to VA compensation 
if he chose, but did not do so.  She clarified that her claim 
was based on the possibility that the veteran would have been 
entitled to a 100 percent service-connected rating.

In a December 2005 rating decision, the RO denied service 
connection for the cause of the veteran's death, on the 
essential basis that the evidence did not show that a 
service-connected disability caused the veteran's death.

In a January 2006 statement from the appellant, which the RO 
accepted as a notice of disagreement with respect to the 
December 2005 rating decision, the appellant clarified that 
she was not basing her claim for DIC on entitlement to 
service connection for the cause of death.  Instead, she was 
basing the claim on the assumption that if her husband had 
applied for service-connected compensation, and if he would 
have been granted a 100 percent disability rating, she would 
have been entitled to DIC under 38 C.F.R. § 3.22.  

Following receipt of the January 2006 notice of disagreement, 
the RO issued a statement of the case in April 2006 
addressing the issue of entitlement to DIC under 38 C.F.R. 
§ 3.22.  The appellant subsequently perfected her claim as to 
this issue.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2006). 


FINDING OF FACT

The veteran did not file a claim for disability compensation 
during his lifetime and was not in receipt of benefits based 
on service-connected disability at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22 (2006).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the decision below the Board determines that, as a matter 
of law, the appellant is not entitled to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The notice and duty to 
assist provisions have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  In such claims where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
cases such as this, VA is not required to address the duty to 
notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004.

II.  Analysis of Claim

The veteran died in August 1998, at the age of 75.  The 
certificate of death shows that the immediate cause of the 
veteran's death was cardiopulmonary arrest, due to (or as a 
consequence of) inanition, which was in turn due to or as a 
consequence of carcinoma, prostate, metastatic.  At the time 
of his death, the veteran was not in receipt of benefits due 
to any service-connected disability, and had not applied for 
such benefits during his lifetime. 

DIC benefits may be awarded to a surviving spouse upon the 
death of the veteran from a service-connected disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006). The 
appellant does not allege, nor does the evidence show, that 
the cause of the veteran's death was service connected.   

However, the law provides that even when a veteran's death is 
not determined to be due to service-connected disability, a 
surviving spouse may still be entitled to DIC if certain 
circumstances are met.  Specifically, 38 U.S.C.A. § 1318 
provides the following.  The Secretary shall pay benefits 
under this chapter to the surviving spouse and to the 
children of a deceased veteran described in 38 U.S.C.A. § 
1318 (b), in the same manner as if the veteran's death were 
service connected.  38 U.S.C.A. § 1318 (a).

38 U.S.C.A. § 1318 (b) provides that a deceased veteran 
referred to in 38 U.S.C.A. § 1318(a) is a veteran who dies, 
not as the result of the veteran's own willful misconduct, 
and who was in receipt of or entitled to receive . . . 
compensation at the time of death for a service-connected 
disability rated totally disabling, if either: (1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war...  38 U.S.C.A. § 
1318 (b). 

In the present case, the veteran was not in receipt of 
compensation at the time of death for a service-connected 
disability rated totally disabling for the ten years 
immediately preceding his death.  Nor was he rated totally 
disabled for five years following his discharge from service.  
Also, he was not a former prisoner of war.  Basically, he was 
not in receipt of compensation at the time of his death for a 
service-connected disability rated totally disabling.

Therefore, the question in this appeal is whether the veteran 
was "entitled to receive" compensation for a service-
connected disability rated at 100 percent for at least ten 
years prior to his death.  There have been a number of court 
decisions in recent years that have resulted in some shifting 
criteria in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  

Clarification has been provided by decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), which will not be discussed in detail here; and by 
regulatory rulemaking, discussed below.  See Hix v. Gober, 
225 F.3d 1377 (Fed. Cir. 2000); National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I); National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II); 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, No. 2006-7052, -7061 (Fed. 
Cir. 2007) (NOVA III).  See also 70 Fed. Reg. 72,211 (Dec. 2, 
2005); 38 C.F.R. § 3.22(b) (2006).

During the pendency of the appellant's claim, which she filed 
in November 2003, the regulations have provided two 
definitions of "entitled to receive" as it pertains to this 
claim.

Under 38 C.F.R. § 3.22(b), "entitled to receive" currently 
means, in pertinent part, that the veteran filed a claim for 
disability compensation during his lifetime and that the 
veteran "would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling . . . but for clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
veteran's lifetime."  38 C.F.R. § 3.22(b), as amended by 70 
Fed. Reg. 72211, 72220 (Dec. 2, 2005).

Prior to the December 2, 2005 amendment, the pertinent part 
of the definition of "entitled to receive" was that "at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA"... 38 C.F.R. § 
3.22(b) (2005).

In this case, during the veteran's lifetime, he had not filed 
a claim for disability compensation; and at the time of his 
death, he did not have a service-connected disability.  Thus, 
the basic requirement for meeting the definition of being 
"entitled to receive" compensation for service-connected 
disability has not been met.  

In sum, the appellant was married to the veteran at the time 
of his death.  As noted above, during his lifetime, the 
veteran had not established service connection for any 
disabilities, diseases, or conditions.  The veteran had not 
applied for benefits based on service-connected disability.  
A total disability evaluation based on individual 
unemployability had not been awarded to the veteran either. 

Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, 
because he was not in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability rated totally disabling.  Accordingly, the 
appellant's claim must be denied for lack of legal merit. See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The record also does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating or Board decision during the 
veteran's lifetime.  See 38 C.F.R. § 3.22 (b)(1).  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular matter.

The appellant does not argue that any of the listed causes of 
the veteran's death were related to his service, or that any 
service connected disorder caused his death. To the extent 
the appellant argues that a service-connected disorder (if a 
claim had been filed) rendered him totally disabled for at 
least 10 years before his death, such an allegation is 
tantamount to a "hypothetical claim" for entitlement, which 
is excluded from consideration.  See NOVA II, 314 F.3d 1379-
80.  The fact remains that the veteran did not file a claim 
for service connection for any disorder during his lifetime, 
and he was not in receipt of benefits for any service-
connected disorder at the time of his death.  Accordingly, 
the appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in November 2003.  Some of the evolution of relevant 
criteria under 38 U.S.C.A. § 1318 claims occurred after 
receipt of her claim.  However, the Federal Circuit found 
that VA's actions in amending the regulations in question 
were interpretative, rather than substantive, in nature.  
That is, the amendments clarified VA's earlier interpretation 
of the statute, which was to bar "hypothetical entitlement" 
claims.  See NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by prior Court 
decisions, such as Green v. Brown, 10 Vet. App. 111, 118-19 
(1997), that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation and 
that VA was free to challenge them, to include through the 
route of rulemaking. Id. at 1374.  Thus, to the extent there 
has been any change in the law or regulations relevant to the 
claim, the changes are not of the material type that altered 
the appellant's rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


